Citation Nr: 9910874	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  95-000 24A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
November 1973.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions, dated in June 1993 
and September 1994, of the Department of Veterans Affairs 
(VA), Los Angeles, California, Regional Office (RO), which 
determined that new and material evidence had not been 
received to reopen the claim for entitlement to service 
connection for a psychiatric disability.  

In an April 1997 decision, the Board determined that new and 
material evidence had not been received to reopen the claim 
for entitlement to service connection for a psychiatric 
disability.  Thereafter, a timely appeal of that decision was 
filed to the United States Court of Appeals for Veterans 
Claims (formerly the Court of Veteran Appeals) (Court).  
Following a joint motion for remand, in an order issued in 
July 1998, the Court vacated the April 1997 Board decision to 
the extent that it failed to find that new and material 
evidence had been submitted to reopen the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder and remanded the matter for appropriate 
readjudication pursuant to 38 U.S.C.A. § 7252 (a) (West 
1991).  It was conceded that new and material evidence had 
been submitted to reopen the claim and that the veteran's 
claim for entitlement to service connection for a psychiatric 
disorder was well-grounded.  Consequently, the issue before 
the Board is entitlement to service connection for a 
psychiatric disorder.  


REMAND

The Board has determined that further VA examination is 
required before the issue of entitlement to service 
connection for a psychiatric disorder can be decided on the 
merits.  Review of the service medical records reveal that in 
May 1973, situational adjustment problem was diagnosed.  An 
August 1973 Medical Board report reflects a diagnosis of 
neurotic depression on the verge of becoming psychotic 
depression.  It was noted that the veteran alternated between 
periods of calmness and periods of 

seemingly uncontrollable behavior.  It was recommended that 
he be discharged by reason of a "pre-existing physical 
defect, aggravated by service".  

Review of the record further reveals that upon VA psychiatric 
examination in May 1975, no psychiatric impairment or 
emotional disability was found.  VA treatment records, dated 
in October 1993 and December 1993, reflect a diagnosis of 
psychosis, not otherwise specified.  It was noted that he had 
received treatment at a VA facility in Hartford in 1980.  A 
March 1995 VA psychiatric examination report reflects a 
diagnosis of paranoid schizophrenia, chronic type, and 
history of alcohol abuse in the past given by the veteran.  
The examiner stated that the veteran has been suffering from 
symptoms of schizophrenia since he was in the Army.  The 
examiner noted that the veteran reported that he was "30 
percent service connected for mental problems."  The Board 
points out that, at the present time, service connection is 
not in effect for any disorders and that the examiner did not 
specify the reasons and bases for her conclusions.   

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This duty has been 
confirmed by several decisions of the United States Court of 
Veterans Appeals.  Fulfillment of the duty to assist includes 
providing a complete and thorough medical examination of the 
claimed disability that takes into account the records of the 
veteran's prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Fulfillment 
of the duty to assist includes an examination by a specialist 
when deemed appropriate.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

The Board finds that the veteran should be afforded a VA 
psychiatric examination to determine the nature and etiology 
of his current psychiatric disorder.  The examiner should 
review the veteran's claims file, including the service 
medical records, prior to the examination and specify the 
reasons and bases for the examination findings and 
conclusions.     


Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  He should be asked to provide 
the names and addresses of the medical 
care providers who treated him for his 
psychiatric disorder since separation 
from service in 1973, including records 
of any current treatment of his 
psychiatric disorder.  Any medical care 
provider(s) so identified should be asked 
to provide copies of the veteran's 
treatment records, if such records are 
not associated with the claims folder.  
The veteran should be asked to sign any 
necessary consent forms for the release 
of the records.    

2.  The RO should contact the VA facility 
in or near Hartford, Connecticut in order 
to obtain the veteran's treatment records 
and these records should be associated 
with the claims folder.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disorder.  The examiner 
should specify the proper diagnoses and 
estimate the date of onset of each 
disorder found.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the current 
psychiatric disability had its onset in 
service or is related to the veteran's 
period of service and whether the 
veteran's symptoms in service were an 
early manifestation of his current 
psychiatric disorder.  The examiner 
should also render an opinion as to 
whether the veteran had a pre-existing 
psychiatric disorder upon entry into 
service, and if so, whether such disorder 
increased in severity during the 
veteran's period of service.  The 
information relied upon in reaching any 
conclusions should be identified.  The 
claims folder and a copy of this REMAND 
should be made available to the examiner 
prior to the examination.

4.  Thereafter, the RO should review all 
the new evidence and readjudicate the 
claim of entitlement to service 
connection for a psychiatric disorder.    

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


